DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on May 10, 2022 for the application with serial number 16/975,414.  

Claims 1-8 and 10-14 are amended.
Claims 9 and 15 are canceled.
Claims 16-18 are added.
Claim 1-8, 10-14, and 16-18 are pending.

Interview
The Examiner acknowledges the interview conducted on May 6, 2022, in which proposed amendments were discussed.

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims are not directed to an abstract idea.  See Remarks p. 11.  However, the Applicant does not provide reasoned analysis to support this assertion.  The Examiner maintains that the claims recite an abstract idea and are directed to an abstract idea, as set forth, below.
The Applicant contends that a proper subject matter eligibility analysis must reference the Specification.  See Remarks p. 12.  The Examiner respectfully disagrees, and is not aware of any such rule.  The Examiner notes that the claims have been evaluated in the rejection, below.  However, the claims are part of the specification, and the claims have been fully evaluated in the present Office Action.
The Applicant additionally cited numerous passages from the Specification as evidence to support the Applicant’s arguments that the present claims provide a technical solution to a technical problem.  See Remarks pp. 12-13.  In response, the Examiner submits that these passages support a conclusion that the claims provide a business solution to a business problem.  Essentially, the claims and specification describe a workflow process for verifying execution of contractual obligations.  See Specification ¶[0008]-[0010].  A technical solution to a technical problem is not addressed in the claims.  Verifying workflows is not a technology or technical field.  Workflow verification can be done mentally or on paper, but the claims recite a general purpose computer for implementation.  
The rejection for lack of subject matter eligibility is accordingly updated and maintained. 
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 10 as being obvious over the cited prior art, contending that Lang does not teach collating of certification transactions.  See Remarks p. 14.  In response, the Examiner points to cited ¶[0194]-[0197] of Lang, which discloses tracking of sequencing and workflow completion.  This teaching of Lang meets the broadest reasonable interpretation of ‘collating,’ because the sequencing of workflow events is a function equivalent of ‘collating.’  Further note that both Hunn and Lang generally deal with workflows.  The presence of a workflow suggests the collating or sequencing of tasks.  
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Yago reference, cited in the rejection, below.  The Applicant’s remaining arguments are moot in light of the updated rejection.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-8, 10-14, and 16-18 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-8, 10-14, and 16-18 are all directed to one of the four statutory categories of invention, the claims are directed to generating a chained certification transaction (as evidenced by exemplary claim 1; “generating . . . a chained certification transaction”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “verifying . . . multiple workflow transactions;” “generating a first certification transaction;” “collating . . . multiple certification transactions for respective sequences of workflow transactions;” “generating . . . a chained certification transaction;” “adding . . . the chained certification transaction to [a] distributed ledger;” and “providing a physical representation of the chained transaction.”  The steps are all steps for managing personal behavior related to generating a chained certification transactions that, when considered alone and in combination, are part of the abstract idea of generating a chained certification transaction.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of generating a chained certification transaction.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes rules a human being could follow to verify compliance with contractual obligations. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a hardware processor in independent claim 1; and a computer readable medium in independent claim 10).  See MPEP §2106.04(d)[I].  The use of blockchain technology is recited, but the abstract idea of generating a chained certification transactions is generally linked to the blockchain ledger environment for implementation.  Therefore, the use of blockchain merely amounts to a field of use and/or technical environment for implementation, which does not provide a practical application.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a hardware processor in independent claim 1; and a computer readable medium in independent claim 10) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to Hunn (hereinafter ‘HUNN’) in view of US 20118/0069899 A1 to Lang et al. (hereinafter ‘LANG’).

Claim 1 (Currently Amended)
HUNN discloses a method comprising: verifying, by a system comprising a hardware processor using verification criteria, a first sequence of multiple workflow transactions that have been added to a distributed digital ledger (see ¶[0055]; host contracts and securely version contracts so that operations, such as transactions on distributed ledgers may be tracked.  Authenticate and validate the state of contracts, as well as changes, modifications, or updates to terms and conditions);  
generating, by the system, a first certification transaction attesting to the verified first sequence of multiple workflow transactions (see again ¶[0055]; authenticate and validate the state of contracts, as well as changes, modifications, or updates to terms and conditions). 
HUNN does not specifically disclose, but LANG discloses, collating, by the system, multiple certification transactions for respective sequences of workflow transactions including the first sequence of multiple workflow transactions, the multiple certification transactions including the first certification transaction and a second certification transaction that attests to a verification of a second sequence of multiple workflow transactions (see ¶[0194]-[0197]; transactions are verified by network nodes and recorded in a distributed ledger called a blockchain.  Blockchain networks can be used to track transactions, including policy decisions, timing, sequencing, and workflow completion). 
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. LANG discloses a method and system for policy management that uses a blockchain ledger to verify transactions and track sequencing to ensure policies are
documented and enforced, including through the use of legal contracts (see ¶[0043]-[0045],
[0058], and [0091]). It would have been obvious to include the use of a blockchain ledger to
track sequencing of transactions and verify transactions as taught by LANG in the system
executing the method of HUNN with the motivation to provide a smart contract platform to
manage policies and legal agreements.
HUNN further discloses generating, by the system, a chained certification transaction that comprises the collated multiple certification transactions (see ¶[0053]-[0055]; authenticate and validate states of contracts using a blockchain or on-chain/on-ledger code); 
responsive to the generating of the chained certification transaction, adding, by the system, the chained certification transaction to the distributed digital ledger (see again ¶[0055]; version contracts so that changes to their state may be tracked, verified, and immutably recorded and operations with any third party system may be tracked and verified (e.g., transactions on distributed ledgers.  See also ¶[0059]-[0062] & [0068]; provide analytics of the state of contracts and push or store the state of the contract using a ledger system.  Record the version and state of contracts in a blockchain distributed ledger system.  Amendments of new elements may be signed and optionally validated to be appended to a contract object graph); and 
providing a physical representation of the chained certification transaction, the physical representation of the chained certification transaction useable to verify that a workflow corresponding to the sequences of workflow transactions satisfies corresponding certifications (see ¶[0064]-[0066] & [0076]; and Fig. 4; a contract object graph is provided that stores, manages, and executes contracts using a graph structure.  A graphical user interface provides graphs, charts, and other visualization techniques.  See also ¶[0095]-[0096]; manage workflows or other events that may pertain to the contract).

Claim 2 (Currently Amended)
The combination of HUNN and LANG discloses the method as set forth in claim 1.
HUNN further discloses wherein a workflow transaction of the sequences of workflow transactions represents an action performed in the workflow (see ¶[0051]; purchase orders and invoices.  See also ¶[0095]; manage workflows or other vents that may pertain to the contract).

Claim 3 (Currently Amended)
The combination of HUNN and LANG discloses the method as set forth in claim 1.
HUNN does not explicitly disclose, but LANG discloses, wherein the first sequence of multiple workflow transactions comprises non-contiguous workflow transactions in the distributed digital ledger (see ¶[0196]; sequencing of actions.  Examiner Note: LANG does not teach that the actions are contiguous, thus meeting the negative limitation).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  LANG discloses a method and system for policy management that uses a blockchain ledger to verify transactions and track sequencing to ensure policies are documented and enforced, including through the use of legal contracts (see ¶[0043]-[0045], [0058], and [0091]).  It would have been obvious to include the use of a blockchain ledger to track sequencing of transactions and verify transactions as taught by LANG in the system executing the method of HUNN  with the motivation to provide a smart contract platform to manage policies and legal agreements.

Claim 4 (Currently Amended)
The combination of HUNN and LANG discloses the method as set forth in claim 1.
HUNN further discloses wherein the chained certification transaction comprises a tuple comprising the multiple certification transactions and respective associated criteria that are satisfied by the multiple certification transactions (see ¶[0141] & [0151]-[0156] and Fig. 14; an atomic object of a clause may be represented in any suitable manner with any suitable fields and tuple.  See also ¶[0114]; parties may verify that obligations have been fulfilled).

Claim 5 (Currently Amended) 
The combination of HUNN and LANG discloses the method as set forth in claim 1.
HUNN additionally discloses further comprising signing the chained certification transaction with a public cryptographic key (see ¶[0068]-[0069] and [0282]; public key cryptographic methods to sign amendment objects).

Claim 6 (Currently Amended) 
The combination of HUNN and LANG discloses the method as set forth in claim 5.
HUNN additionally discloses further comprising providing a visibility for the signed chained certification transaction according to a visibility policy (see abstract and ¶[0055]; a contract management system accessible by involved parties.  The contract may be viewed by contracting parties and any other party that is given access to the contract).

Claim 17 (New) 
The combination of HUNN and LANG discloses the method as set forth in claim 1.
HUNN further discloses wherein the verifying of the first sequence of multiple workflow transactions uses a verification function (see ¶[0114], [0240], and [0253]; an algorithm or system may be used to verify data between the source and the contract.  Determine whether an obligation is performed ‘satisfactorily’) implemented inside the distributed digital ledger (see ¶[0055]; transactions on distributed ledgers may be tracked).

Claims 7, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20118/0069899 A1 to LANG et al. as applied to claim 1 above, and further in view of US 2018/0096175 A1 to SCHMELING et al.

Claim 7 (Currently Amended) 
The combination of HUNN and LANG discloses the method as set forth in claim 1.
The combination of HUNN and LANG does not specifically disclose, but SCHMELING discloses, wherein the providing of the physical representation of the chained certification transaction comprises physically attaching the physical representation of the chained certification transaction to a product manufactured or assembled using the workflow (see abstract and ¶[0054]; a visual code, barcode, or Quick Response code can be displayed on the packaging, which can be verified by a scan.  A distributed manufacturing platform with a distributed ledger or blockchain may be used to record transactions and execute contracts to increase integrity of the supply chain.  Blockchain packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes the use of codes printed on packaging. It would have been obvious to include the packaging as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data.

Claim 8 (Currently Amended) 
The combination of HUNN, LANG, and SCHMELING discloses the method as set forth in claim 7.
HUNN does not specifically disclose, but SHMELING discloses, further comprising: accessing, using information in the physical representation of the chained certification transaction physically attached to the product, the chained certification transaction from the distributed digital ledger (see abstract and ¶[0036] & [0058]; one or more quality control or certification authorities may be parties that specify that products meet certain standards.  Verification of package contents can be accomplished by scanning the contents by a certification authority); and 
comparing the chained certification transaction against a predetermined set of criteria to determine whether the product has been manufactured or assembled in a supply chain with the corresponding certifications (see again abstract and ¶[0036] & [0058]; one or more quality control or certification authorities may be parties that specify that products meet certain standards.  Verification of package contents can be accomplished by scanning the contents by a certification authority).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes data regarding conformance to specifications and adjustments of equipment. It would have been obvious to include the data as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data.

Claim 16 (New)
The combination of HUNN and LANG discloses the method as set forth in claim 1.
The combination of HUNN and LANG does not specifically disclose, but SCHMELING discloses, wherein the physical representation of the chained certification transaction comprises information that enables access of the chained certification transaction in the distributed digital ledger (see abstract and ¶[0054]; a visual code, barcode, or Quick Response code can be displayed on the packaging, which can be verified by a scan.  A distributed manufacturing platform with a distributed ledger or blockchain may be used to record transactions and execute contracts to increase integrity of the supply chain.  Blockchain packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes the use of codes printed on packaging. It would have been obvious to include the packaging as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data.

Claims 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20150206106 A1 to Yago (hereinafter ‘YAGO’) and  US 20118/0069899 A1 to LANG et al.

Claim 10 (Currently Amended) 
HUNN discloses a non-transitory machine-readable storage medium comprising instructions (see ¶[0135] and [0218]; a storage medium) that upon execution cause a system to: 
validate, using a verification function implemented (see ¶[0114], [0240], and [0253]; an algorithm or system may be used to verify data between the source and the contract.  Determine whether an obligation is performed ‘satisfactorily’) in a distributed digital ledger (see ¶[0055]; transactions on distributed ledgers may be tracked), a first sequence of multiple transactions that have been appended to the distributed digital ledger relating to a workflow (see ¶[0215]; a past event is found to be out of sequence, and a dispute arises. See also ¶[0005], [0225], and [0256]; a blockchain, where documentation includes certificates.  See also ¶[0250]; consensus-based state transition logic)
HUNN does not specifically disclose, but YAGO discloses, wherein the verification function blocks a progress of the workflow if a specified condition is not met (see ¶[0072] and Fig. 8; when the determination in step 8.20 is negative, the workflow/status module cancels the process, and notifies the user of the cancellation.  The process is terminated). 
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  YAGO discloses redeeming payment contracts using public ledgers or blockchains (see ¶[0013] and claims 15-19), where a process is canceled when a condition in a workflow is not met.  It would have been obvious to include the cancelation as taught by YAGO in the system executing the method of HUNN with the motivation to execute contracts using blockchain on a ledger.
HUNN further discloses attest to an authenticity of the first sequence of multiple transactions using a first certification transaction (see again ¶[0055]; authenticate and validate the state of contracts, as well as changes, modifications, or updates to terms and conditions);
HUNN does not specifically disclose, but LANG discloses, collate multiple certification transactions for respective sequences of transactions including the first sequence of multiple transactions, the multiple certification transactions including the first certification transaction and a second certification transaction that attests to an authenticity of a second sequence of multiple workflow transactions (see ¶[0194]-[0197]; transactions are verified by network nodes and recorded in a distributed ledger called a blockchain.  Blockchain networks can be used to track transactions, including policy decisions, timing, sequencing, and workflow completion). 
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. LANG discloses a method and system for policy management that uses a blockchain ledger to verify transactions and track sequencing to ensure policies are
documented and enforced, including through the use of legal contracts (see ¶[0043]-[0045],
[0058], and [0091]). It would have been obvious to include the use of a blockchain ledger to
track sequencing of transactions and verify transactions as taught by LANG in the system
executing the method of HUNN with the motivation to provide a smart contract platform to
manage policies and legal agreements.
generate a chained certification transaction including the collated multiple certification transactions (see ¶[0053]-[0055]; authenticate and validate states of contracts using a blockchain or on-chain/on-ledger code); and 
responsive to the generating of the chained certification transaction, append the chained certification transaction to the distributed digital ledger (see again ¶[0055]; version contracts so that changes to their state may be tracked, verified, and immutably recorded and operations with any third party system may be tracked and verified (e.g., transactions on distributed ledgers.  See also ¶[0059]-[0062] & [0068]; provide analytics of the state of contracts and push or store the state of the contract using a ledger system.  Record the version and state of contracts in a blockchain distributed ledger system.  Amendments of new elements may be signed and optionally validated to be appended to a contract object graph) to verify that the workflow corresponding to the sequences of workflow transactions satisfies corresponding certifications (see ¶[0064]-[0066] & [0076]; and Fig. 4; a contract object graph is provided that stores, manages, and executes contracts using a graph structure.  A graphical user interface provides graphs, charts, and other visualization techniques.  See also ¶[0095]-[0096]; manage workflows or other events that may pertain to the contract).

Claim 11 (Currently Amended) 
The combination of HUNN, YAGO, and LANG discloses the non-transitory machine-readable storage medium of claim 10.
HUNN additionally discloses wherein the instructions upon execution cause the system to: sign the chained certification transaction with a public cryptographic key (see ¶[0068]-[0069] and [0282]; public key cryptographic methods to sign amendment objects).

Claim 18 (New) 
The combination of HUNN and LANG discloses the method as set forth in claim 17.
The combination of HUNN and LANG does not specifically disclose, but YAGO discloses, wherein the verification function blocks a progression of the workflow responsive to the verification criteria not being satisfied, and wherein the progression of the workflow indicates a validity of the first certification transaction (see ¶[0072] and Fig. 8; when the determination in step 8.20 is negative, the workflow/status module cancels the process, and notifies the user of the cancellation.   A valid certificate is not received.  The process is terminated). 
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  YAGO discloses redeeming payment contracts using public ledgers or blockchains (see ¶[0013] and claims 15-19), where a process is canceled when a condition in a workflow is not met.  It would have been obvious to include the cancelation as taught by YAGO in the system executing the method of HUNN with the motivation to execute contracts using blockchain on a ledger.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20150206106 A1 to YAGO and US 20118/0069899 A1 to LANG et al. as applied to claim 10 above, and further in view of US 2018/0096175 A1 to SCHMELING et al.

Claim 12 (Currently Amended) 
The combination of HUNN, YAGO, and LANG discloses the non-transitory machine-readable storage medium of claim 10.
The combination of HUNN, YAGO, and LANG does not specifically disclose, but SCHMELING discloses, wherein the chained certification transaction appended to the distributed digital ledger is accessible based on information in a physical representation of the chained certification transaction physically applied to a product produced using the workflow (see abstract and ¶[0054]; a visual code, barcode, or Quick Response code can be displayed on the packaging, which can be verified by a scan.  A distributed manufacturing platform with a distributed ledger or blockchain may be used to record transactions and execute contracts to increase integrity of the supply chain.  Blockchain packaging can be used to track movement and conditions of packages from manufacture, through transit, to delivery).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes the use of codes printed on packaging. It would have been obvious to include the packaging as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data.

Claim 13 (Currently Amended)
The combination of HUNN, YAGO, LANG, and SCHMELING discloses the non-transitory machine-readable storage medium of claim 12.
HUNN further discloses wherein the instructions upon execution cause the system to: link an action performed in the workflow for the product to a transaction for the product (see ¶[0095]-[0096], [0115], and [0170]; legal contracts and documents can be linked together.  Facilitate inter-contract references, such as a pricing clause for billing and invoicing documents.  Relationship links may be used where an object is added, e.g. between an event object and a clause object representing a transaction or action that occurred on a BDL or API).

Claim 14 (Currently Amended) 
The combination of HUNN, YAGO, LANG, and SCHMELING discloses the non-transitory machine-readable storage medium of claim 12.
HUNN does not specifically disclose, but SHMELING discloses, wherein the instructions upon execution cause the system to: access, using the information in the physical representation of the chained certification transaction, the chained certification transaction from the distributed digital ledger (see abstract and ¶[0036] & [0058]; one or more quality control or certification authorities may be parties that specify that products meet certain standards.  Verification of package contents can be accomplished by scanning the contents by a certification authority), 
compare the chained certification transaction against a predetermined set of criteria; and determine, based on the comparing, whether the product has been produced by or assembled in a supply chain with expected certifications (see again abstract and ¶[0036] & [0058]; one or more quality control or certification authorities may be parties that specify that products meet certain standards.  Verification of package contents can be accomplished by scanning the contents by a certification authority).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger. SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes data regarding conformance to specifications and adjustments of equipment. It would have been obvious to include the data as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624